Citation Nr: 1109238	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right wrist arthritis.  

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee with patellofemoral pain syndrome.

3.  Entitlement to an initial compensable disability rating for hepatitis B.

4.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1975 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part, granted service connection for hepatitis B and assigned a noncompensable (0%) disability rating as well as denying an increased disability rating for chondromalacia of the right knee with patellofemoral pain syndrome.  That rating decision also denied the Veteran's attempt to reopen a claim for service connection for arthritis of the right wrist.  

In January 2010, the Veteran the veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The Board has added the issue of service connection for hepatitis C.  The May 2007 rating decision granted service connection for hepatitis B, and implicitly denied service connection for hepatitis C by listing that disability on the rating decision as being nonservice connected and considered for pension purposes only.  The June 2007, letter did not provide notice that service connection for hepatitis C had been denied.  The January 2008 Substantive Appeal, VA Form 9, specifically mentioned both hepatitis B and hepatitis C.  For rating purposes, the manifestations of hepatitis B and hepatitis C are essentially identical.  Accordingly, the issue of service connection for hepatitis C is inextricably intertwined with the issue of rating the Veteran's service-connected hepatitis B.  

The issues of service connection for hepatitis C, along with the issues of increased disability rating for the Veteran's service-connected right knee disability and hepatitis B are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for right wrist arthritis in an August 1997 rating decision.  He was notified of this decision that same month, but he did not file an appeal.  That rating decision is now final.  

2.  The evidence of record at the time of the August 1997 rating decision included a May 1997 VA examination report with x-rays which showed that the Veteran did not have arthritis of right wrist.  

3.  Evidence received since the May 1997 RO rating decision includes a recent VA examination report with accompanying x-rays which again shows that the Veteran does not have arthritis of the wrist.  


CONCLUSION OF LAW

Evidence received since the May 1997 rating decision is not new and material and the criteria for reopening the appellant's claim for entitlement to service connection for right wrist arthritis are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A December 2006 letter satisfied the duty to notify provisions with respect to the Veteran's attempt to reopen his claim for service connection for arthritis of the right wrist.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The December 2006 letter also provided notification of why the underlying service connection claim for right wrist arthritis was denied, as well as what type of evidence constituted new and material evidence in this case.  Thus, the Veteran was aware of the basis for the denial of the claim and was also aware that he needed to provide new and material evidence to reopen the previously denied claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted and an opinion was obtained in November 2008.  The Veteran has not argued, and the record does not reflect, that this examination/opinion was inadequate for rating purposes with respect.  The November 2008 examiner took a detailed history from the Veteran, thoroughly reviewed the claim file, and provided a rationale for his opinion.  Accordingly, this examination is adequate.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). There is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The RO originally denied service connection for right wrist arthritis in August 1997, finding that the claim was not well grounded, as there was no evidence of arthritis of the right wrist in service, and a recent VA examination had found that there was no evidence of right wrist arthritis on x-ray examination.  The Veteran was notified of this decision that same month, but did not file an appeal; this decision became final.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the RO's action regarding this issue.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

Evidence of record at the time of the August 1997 rating decision included service treatment records and a May 1997 VA examination report.  Service treatment records established that there was no diagnosis of right wrist arthritis during service.  The May 1997 VA examination report found that the Veteran did not have right wrist arthritis.  This finding was supported by normal x-ray examination findings.    

Evidence considered since the August 1997 rating decision includes a November 2008 VA examination report containing a diagnosis that the Veteran does not have arthritis of the right wrist.  This diagnosis is supported by an April 2008 x-ray examination which showed a normal right wrist with no evidence of arthritis.  Also of record are the Veteran's written statements and hearing testimony in which he asserts that he has right wrist arthritis.  

Service connection is in effect for a ganglion cyst of the right wrist at a 10 percent disability rating.  There is no credible evidence of record which shows that the Veteran has arthritis of the right wrist or any other disability of the right wrist which is independent of the right wrist ganglion cyst for which service connection has already been granted.  

The evidence received since the 1996 RO decision is not new, it shows findings that are identical to the prior, May 1997, VA examination report.  Both reports clearly show that the Veteran does not have arthritis of the right wrist as confirmed by x-ray examination.  This evidence is not material because it does not tend to establish that the Veteran has right wrist arthritis related to service.  

The Veteran is competent to give evidence about what he experienced or observed.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As a layperson, however, he is not competent to render a diagnosis about arthritis which requires that such diagnosis be "established by x-ray findings," because he does not have the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); See also, 38 C.F.R. § 4.71a, Diagnostic Code 5003.

New and material evidence has not been received to reopen the previously denied claim for service connection for right wrist arthritis; the benefit of the doubt doctrine does not apply; and reopening the claim is not warranted.




ORDER

New and material evidence not having been submitted to reopen a claim for entitlement to service connection for right wrist arthritis, reopening of the claim is denied.


REMAND

At the January 2011 hearing, the Veteran testified that his service-connected right knee disability had increased in severity since the last Compensation and Pension examination was conducted in November 2008.  He testified that he now required a cane to ambulate.  Accordingly, another Compensation and Pension examination is necessary.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

In February 2011, the Veteran submitted medical release forms, VA Form 21-4142, for the release of recent private medical records for treatment for his service-connected right knee disability.  These records must be obtained.

The claim of entitlement to service connection for hepatitis C is inextricably intertwined with the issue of entitlement to an initial compensable disability rating for hepatitis B.  Additional development and adjudication of this issue is required.  

Accordingly, the case is REMANDED for the following action:

1.  Request private medical records from "King's Daughter" and Dr. Scott A. Irvine as indicated on the 
VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, which were received in February 2011.

2.  Schedule the Veteran for the appropriate VA examination to determine the present severity of the service-connected chondromalacia of the right knee with patellofemoral pain syndrome.  The examination report should include a detailed account of all right knee pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should:

(a) Conduct range of motion studies of the right knee including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination.

(b) State whether the Veteran has ankylosis, subluxation, and/or instability of the right knee.

A rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination.

3.  Schedule the Veteran for the appropriate VA examination for hepatitis.  The examination report should include a detailed account of all pathology found to be present.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.  

The examiner should review the evidence of record including service treatment records showing laboratory evidence of hepatitis B during service, and then indicate:

* Whether it is as least as likely as not (50 percent or greater probability) that the Veteran became infected with hepatitis C at the same time that be became infected with hepatitis B, based upon the risk factors indicated during service.    

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

5.  Following the above, readjudicate the Veteran's claims for increased disability ratings for his service-connected hepatitis B and chondromalacia of the right knee with patellofemoral pain syndrome, and for service connection for hepatitis C.  If any of the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


